Citation Nr: 0630352	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right 
shoulder/bicep disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to an increased initial evaluation for a scar 
of the left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to April 
1991, and from March 2003 to September 2003.  She had 
additional periods of reserve service, to include a period of 
active duty for training in April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted the veteran's claim of 
entitlement to service connection for a left leg scar at a 10 
percent evaluation, and which denied the veteran's claims of 
entitlement to service connection for a right knee 
disability, a right shoulder/bicep disability, and a lumbar 
spine disability.  A hearing before the undersigned Veterans 
Law Judge at the RO was held in May 2006.

During the veteran's hearing testimony, she indicated that 
she also wished to file a claim of service connection for 
neurological damage to her left leg.  This issue is therefore 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a right 
knee disability, a right shoulder/bicep disability, and a 
lumbar spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's scar of the left leg measures approximately 6 
inches, and is slightly tender, with no adhesion; there is no 
evidence of record which indicates that the veteran's scar is 
deep or causes limited motion and is in an area exceeding 12 
square inches, or that the scar causes limitation of function 
of the veteran's leg.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's scar of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002, January 
2003, September 2003, and May 2005.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in her possession, and specifically informed her of 
the evidence required to substantiate her claims, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, and reports of 
VA examination.  In addition, neither the veteran nor her 
representative have identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating for her service connected scar of the 
left leg, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board also notes that the veteran was sent a letter detailing 
Dingess in March 2006.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examination.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of his claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's scar of the left leg is currently rated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804, for a superficial scar that is painful on examination.  
While the veteran's appeal of the rating for his scar was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board may proceed in making a determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
scar of the left leg.  In order to receive a higher rating, 
the veteran's scar would have to be found to be deep or cause 
limited motion, and in an area exceeding 12 square inches, or 
the scar would have to cause limitation of function of the 
affected part, to greater than a 10 percent evaluation.  In 
this regard, the Board notes that, during a VA examination of 
May 2002, the veteran's scar was noted to be a linear 
laceration scar that was slightly tender, but with no 
adhesion.  The scar was not noted to be deep or to cause 
limited motion.  A July 2002 service report of medical 
examination noted the veteran to have a roughly six inch scar 
lateral to the tibia and fibula.  As the veteran's scar has 
not at any time been found to be deep, cause limited motion 
or other limited function of the veteran's left leg, or to be 
in an area exceeding 12 square inches, the Board finds that 
the preponderance of the evidence of record is against a 
grant of increased rating for the veteran's scar of the left 
leg.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's left leg scar, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.


ORDER

Entitlement to an increased initial evaluation for a scar of 
the left leg, currently evaluated as 10 percent disabling, is 
denied.


REMAND

As to the veteran's claims of entitlement to service 
connection for right knee, right shoulder/bicep, and lumbar 
spine disabilities, the Board notes that the evidence of 
record indicates that the veteran was involved in an accident 
while on active duty for training in April 1993, in which she 
sustained multiple muscle strains, particularly of the right 
thigh and right bicep.  The veteran also claims that her back 
was injured as a result of this accident.  Records also 
indicate that the veteran's back was injured in April 2003, 
while the veteran was on active duty, when she was attempting 
to pull heavy carts.  The veteran did receive a VA 
examination in May 2002 as to these claimed injuries; 
however, that examination does not appear to be based on a 
full review of the evidence of record, and furthermore 
occurred prior to the veteran's claimed reinjury to the back 
in April 2003.  As such, the Board is of the opinion that the 
veteran should be provided with another comprehensive VA 
examination to determine the etiology and severity of any 
right knee, right shoulder/bicep, or lumbar spine 
disabilities diagnosed.

In addition, the veteran indicated in her recent hearing 
testimony that she had filed a worker's compensation claim 
with Cook County Hospital in 1997, regarding a right knee 
disability.  Further, although the veteran indicated in her 
hearing testimony that she had not filed a Social Security 
Administration (SSA) claim, a February 2005 outpatient 
treatment record appears to indicate that the veteran was in 
the process of filing a claim for SSA benefits at that time.  
As these records may have an impact on the adjudication of 
the veteran's claim, an attempt should be made on remand to 
obtain them and associate them with the veteran's claims 
folder. 

Finally, the veteran has indicated recent treatment for her 
disabilities at the Jesse Brown VA Medical Center in Chicago.  
VA medical records are considered to be in constructive 
possession of VA and the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, upon remand, the RO should 
obtain all treatment records pertaining to the veteran from 
this, or any other VA facility, to the present, to the extent 
not already on file.

Accordingly, the case is REMANDED for the following action:

1.  After any required releases are 
obtained, please request and associate all 
listed records with the veteran's claims 
file, to include any records from the 
Jesse Brown VA facility in Chicago not 
already of record, any available worker's 
compensation records pertaining to her 
1997 worker's compensation claim against 
Cook County Hospital, and any available 
Social Security records.

2.  After the above development has been 
completed, have the RO schedule the 
veteran for a VA examination to determine 
the nature and etiology of any right knee, 
right shoulder/bicep, and/or lumbar spine 
disabilities.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary tests and studies should be 
accomplished.  For each right knee, right 
shoulder/bicep, or lumbar spine disability 
found, the examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that it was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed should be offered.

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claim on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

No action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


